Citation Nr: 1633071	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  05-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney at Law 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Air Force from April 1965 to October 1968 and from April 1973 to May 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

This case was before the Board in May 2011.  At that time, the Board denied entitlement to service connection for a low back disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Veteran's representative and VA's General Counsel filed a Joint Motion for Remand (JMR) with the Court.  Later that month, the Court issued an Order granting the JMR.  The Board's May 2011 decision was vacated and the matter was remanded to the Board for action consistent with the terms of the JMR.

The Veteran was afforded a hearing in March 2008 before a Member of the Board.  She was later informed, however, that the Board Member who conducted the March 2008 hearing was no longer employed by the Board.  This case was remanded in March 2013 to allow the Veteran to present for another hearing as she requested.  In October 2013, the Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ).  Transcripts of both hearings are of record.  

This case was remanded for further development in February 2014.  


FINDING OF FACT

Degenerative changes with disc space narrowing at L5-S1 of the lumbar spine was not manifest in service nor was arthritis manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.
CONCLUSION OF LAW

Degenerative changes with disc space narrowing at L5-S1 of the lumbar spine was not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

VA's duty to notify was satisfied by letters in December 2003, March 2006, July 2007, November 2007 and December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

SERVICE CONNECTION

The Veteran appeals the denial of service connection for a lumbar spine disability.  She contends that while playing volleyball in service her back snap.  She stated that she went to physical therapy for six weeks thereafter.  The Veteran also related that she was involved in a motor vehicle accident a couple of weeks later that resulted in cervical and lumbar spine pain.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Service treatment records during the Veteran's first period of service reveal that she was treated in service for low back pain on several occasions in 1965 and 1966 with no specific injury.  X rays showed a unilateral sacralization of the 5th lumbar vertebra.  The August 1968 separation examination disclosed normal findings for the spine other musculoskeletal system.  During the August 1968 separation examination, the Veteran reported recurrent back pain.  It was noted that she sprained her back during basic training and that it was troublesome on occasions but it was treated with no sequeale or complications.  

Clinical evaluation of the spine was normal in the March 1973 enlistment examination for the Veteran's second period of service.  At that time, the Veteran reported that she did not have, nor had she ever had, recurrent back pain.  Additional service treatment records reflect that the Veteran was treated for neck strain after a July 1974 motor vehicle accident.  The May 1977 separation examination disclosed normal findings for the spine other musculoskeletal system.  At that time, the Veteran denied recurrent back pain.  There is also no evidence that arthritis was compensably disabling within a year of the appellant's separation from active duty.  

Rather, the record discloses objective evidence of back problems around 2004, about 27 years post service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  In March 2008, private physician, Dr. B noted that the Veteran was under his care for several diagnoses to include the lumbar spine.  Dr. B stated that the Veteran had diagnoses to include degenerative joint disease of the spine with focal stenosis at L4-5 showing facet joint effusions and bulging disc which suggests a residual of trauma sustained while serving in the Armed Forces.  He noted that MRI makes no mention of congenital spinal deformities such as scoliosis or spina bifida, and that the Veteran gave a positive history of trauma which correlates with the time of onset of the symptoms.  

In contrast, the October 2008 VA examiner opined that the Veteran's current lumbar spine condition was less likely as not caused by or a result of her condition while in service.  The VA examiner reasoned that in reviewing the claims file there is no documentation to support a specific injury to the back.  The Veteran, however, was seen on several occasions for back pain and diagnosed with back strain.  These types of complaints are usually self-limiting in nature she stated.  The VA examiner further stated that there was no evidence of chronicity of care for the Veteran's back after leaving the military.  The VA examiner noted that recent X-ray showed mild degenerative joint disease of the spine and is most likely due to the normal aging process.  The transitional L5 noted on the X-ray would most likely be congenital in nature. 

The June 2010 VA examiner opined that the Veteran's current diagnosis of the lumbosacral spine is not caused by or related to or aggravated by her active service.  The VA examiner stated he carefully reviewed the Veteran's service treatment records.  He noted that the Veteran's sacralization of L5 was an incidental finding by X-ray and that sacralization of the L5 is a developmental or congenital disorder.  He believed it was not aggravated by active service rather it is a natural progression of the disease.  The VA examiner stated that the Veteran has no documented chronic lower back disabilities and its treatment when she was in active service.  She also has a lack of continuation of treatment after she got out from the service he stated.  The examiner concluded that the Veteran's current diagnosis of degenerative joint disease of lumbosacral spine was more likely a part of generalized degeneration due to age.  

In May 2014, the VA examiner found that the Veteran's most likely diagnosis was degenerative disc disease (slight disc bulge).  The VA examiner noted that with regard to the March 2008 MRI there is nothing in the MRI report that is specific to trauma as the findings were commonly seen just with normal living and aging.  The VA examiner opined that it was less likely as not (less than 50 percent probability) that the low back pathology identified is related to a blow to the low back during the Veteran's first period of service.  The back pain for which the Veteran was seen during her first tour of duty was described as pain without a specific injury he stated.  The VA examiner noted he worked 20 years in Emergency Medicine seeing hundreds of cases of acute back pain and reading reviews of back pain over the years.  He opined that it is nearly impossible for an elbow to the low back to cause any significant trauma to the spine.  This is assuming he stated that both players to be of similar age and fitness.  At the most, he stated that he would expect a muscle contusion and which would be expected to resolve without residuals.  In addition, he stated if the injury received in 1966 was significant he would not expect it to be absent during the Veteran's second tour of duty.  

After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim.  To that end, while the Veteran had complaints of low back pain and was treated in service for the back, such is shown to have been acute and resolved prior to separation.  Significantly, the Veteran had normal findings during her separation examinations in August 1968 and May 1977 and she denied relevant symptomatology during her examination in May 1977.  

The Board has reviewed the conflicting medical opinions of record.  The Board, however, finds that the medical opinions rendered by the VA examiners are more persuasive and they are assigned greater probative weight than the lay statements of record and the opinion of Dr. B.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens  v. Brown, 7 Vet. App. 429 (1995).  The Board finds that the opinion of Dr. B is less probative than the opinions rendered by the VA examiners.  The opinions of the VA examiners were rendered by medical professionals with the expertise to opine on the matters at issue in this case.  The examiners addressed the Veteran's contentions and based the opinions on a review of the claims folder, examination of the appellant and consideration of her in service and post service manifestations.  The opinions are supported with adequate reasoning, they are consistent with each other and consistent the service treatment records with disclose normal spine during the August 1968 and May 1977 separation examinations.  

To the extent that X rays showed a unilateral sacralization of the 5th lumbar vertebra during service, the Board notes that sacralization is an anomalous fusion of a lumbar segment to the sacrum.  The United States Court of Appeals for Veterans Claims (Court) has noted that sacralization is a congenital abnormality ("developmental disorder").  Thibault v. Brown, 5 Vet. App. 520, 522-23 (1993).
While clinical evaluation of the spine was normal on enlistment examination prior
to entry into both periods of active duty, the Board notes that the presumption of soundness does not apply to congenital or developmental conditions, as those conditions are not considered diseases or injuries for VA purposes.  See Quinn v. Shinseki, 22 Vet. App. 390, 396 (2009).  

As it is a congenital defect, sacralization of L5 pre-existed the Veteran's entry into service.  Moreover, there is simply no competent, probative evidence that this congenital defect was aggravated beyond its natural progression by active duty service, to include through superimposed disease or injury.  Rather, the June 2010 VA examiner specifically opined that this disorder was not aggravated by active service but was a natural progression of the disease.  

In sum, the most probative evidence of record is against showing that the Veteran's lumbar spine disability is related to service.  In making this decision the Board notes that the Veteran is competent to report her symptoms and the circumstances surrounding such.  The Board has also taken into consideration the lay statements of record noting the Veteran's in service back complaints and current back problems.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of the Veteran's lumbar spine arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Accordingly, the claim is denied.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for degenerative changes with disc space narrowing at L5-S1 of the lumbar spine is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


